Citation Nr: 1729157	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-11 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent beginning October 1, 2006, in excess of 20 percent beginning April 13, 2007, and in excess of 40 percent beginning March 18, 2010, for residuals of prostate cancer, status post prostatectomy.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to an initial compensable rating prior to August 30, 2013 and in excess of 10 percent beginning August 30, 2013, for a right great toe injury, to include residuals of a fracture.

4.  Entitlement to service connection for a bilateral hand disability, to include arthritis.

5.  Entitlement to service connection for a bilateral foot disability, to include arthritis.

6.  Entitlement to service connection for a low back disability, to include arthritis and scoliosis.

7.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and bronchitis.

8.  Entitlement to service connection for hand tremors, to include Parkinson's disease and essential tremors, to include as due to herbicide exposure.

9.  Entitlement to service connection for a bilateral lower extremity neurological disorder, to include a burning sensation in the feet and right lower extremity numbness, to include as due to herbicide exposure.

10.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to service connection for multiple arthralgias, claimed as bone and joint pain.

12.  Entitlement to service connection for a muscle condition, to include weakness and aches with tripping.

13.  Entitlement to service connection for bilateral shoulder disabilities.

14.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) and damaged vertebrae.

15.  Entitlement to service connection for right-sided back pain.

16.  Entitlement to service connection for a bilateral knee disability, to include osteoarthritis.

17.  Entitlement to service connection for an eye disability.

18.  Entitlement to service connection for dizziness and lightheadedness, to include as due to herbicide exposure.

19.  Entitlement to service connection for nose bleeds, to include as due to herbicide exposure.

20.  Entitlement to service connection for night sweats.

21.  Entitlement to service connection for a heart disorder, to include systolic murmur, coronary artery disease, arteriosclerosis, endocarditis, palpitations, erratic arrhythmias, angina and cardiovascular-renal disease to include hypertension, to include as due to herbicide exposure.

22.  Entitlement to service connection for ulcers.

23.  Entitlement to service connection for a liver condition, to include an irregular hypoechoic lesion and a cyst, to include as due to herbicide exposure.

24.  Entitlement to service connection for a gastroesophageal disability, to include gastroesophageal reflux disease (GERD) and Barrett's syndrome, to include as due to herbicide exposure.

25.  Entitlement to service connection for a bladder condition, to include calculi, status post transurethral resection of the prostate (TURP), and surgical changes or defect.

26.  Entitlement to service connection for a kidney condition, to include a right kidney cyst and calculi (claimed as nephrolithiasis), to include as due to herbicide exposure.

27.  Entitlement to service connection for a skin condition, to include dermatitis, Keratin cysts and chloracne, to include as due to herbicide exposure.

28.  Entitlement to service connection for porphyria cutanea tarda, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO granted an increased rating of 20 percent for residuals of prostate cancer, granted service connection for residuals of a right toe fracture at a noncompensable rating, and denied all of the other claims on appeal.

The Board notes that in his original March 2010 substantive appeal, the Veteran indicated he was not appealing the issues of entitlement to an increased rating for erectile dysfunction, and service connection for right sided back pain, a bilateral knee disability, a cervical spine disability, a bilateral hand disability, a bilateral foot disability, a low back disability, and ulcers.  However, the RO continued to adjudicate these claims, including all of them as issues in the September 2013 supplemental statement of the case.  All of the issues noted in the original statement of the case were certified to the Board on appeal in October 2013. 

The Veteran also indicated in a December 2013 substantive appeal, in reply to the September 2013 supplemental statement of the case, that he wished to appeal all of the listed issues.  As VA has continued to treat all of the issues as being on appeal despite the Veteran's statements in March 2010, the Board finds VA has waived any objections as to the content of the appeal. See Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Therefore, all of the issues adjudicated in the original statement of the case are currently on appeal. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has not contended, nor submitted evidence, that his service connected disabilities have rendered him unable to obtain or maintain substantially gainful employment, and therefore the issue of TDIU has not been raised by the record.  In fact, the December 2006 VA examination report notes that the Veteran retired in August 20, 2005 as a manager of the E. S. G. Services.  Although the May 2008 VA examination report notes the cause of the Veteran's retirement was medical due to physical and psychiatric problems, there was no indication that he was unemployable due to his service-connected disabilities.

The RO granted increased ratings of 20 percent and 40 percent for residuals of prostate cancer in June 2008 and April 2012 and an increased rating of 10 percent for residuals of a right toe fracture in September 2013.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id.

The Veteran filed a claim for an increased rating for his service connected residuals of prostate cancer, including erectile dysfunction, in April 2007, which was within one year of the February 2007 rating decision granting service connection for residuals of prostate cancer and erectile dysfunction.  However, the April 2007 statement merely requested an increase in rating, and did not express disagreement with the initially assigned ratings. 38 C.F.R. § 20.201.  Therefore, the April 2007 claim did not constitute a notice of disagreement with the ratings assigned in February 2007, and the claims currently on appeal are for increased ratings, as opposed to claims for increased initial ratings.  Nonetheless, as an increased rating claim, the effective date of increase may be factually ascertainable within one year prior to the date of claim for an increase.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Thus, the 10 percent evaluation for prostate cancer residuals prior to April 13, 2007 is considered on appeal.

In April 2015, the Board remanded these issues to afford the Veteran a Board hearing via videoconference.  The hearing was scheduled for August 2, 2016.  The Veteran failed to appear for the hearing and failed to explain his absence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d).  The case has been returned to the Board for further appellate action.

Additional evidence has been associated with the claims file since the last RO adjudication in September 2013.  In December 2016, the Veteran's representative submitted a waiver of the Veteran's right to have this evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304.

All issues of entitlement to service connection listed above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Beginning October 1, 2006, prostate cancer residuals manifested as a daytime voiding interval of less than one hour.

2.  Beginning May 20, 2008, prostate cancer residuals manifested as nighttime voiding frequency of three times per night.

3.  Beginning March 18, 2010, prostate cancer residuals manifested as nighttime voiding frequency of four to five times per night.

4.  Erectile dysfunction is manifested as the loss of erectile power, without deformity of the penis.

5.  Throughout the entire appeal period, a right great toe disorder manifest as a moderate foot injury.


CONCLUSIONS OF LAW

1.  Beginning October 1, 2006, the criteria for a 40 percent evaluation for prostate cancer have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115(a), Diagnostic Code (DC) 7528 (2016).

2.  Beginning May 20, 2008, the criteria for an evaluation in excess of 20 percent for prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115(a), DC 7528 (2016).

3.  Beginning March 18, 2010, the criteria for an evaluation in excess of 40 percent for prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115(a), DC 7528 (2016).

4.  The criteria for a compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115(b), DC 7522 (2016).

5.  The criteria for a 10 percent evaluation during the entire appeal period for the right great toe have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5284 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a content complying pre-adjudicatory letters sent to the Veteran in May 2006, June 2007, January 2008 (contains herbicide exposure notice), and March 2008.  In April 2009, VA sent notice pursuant to Vasquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

In December 2006, May 2008, and April 2015, VA afforded the Veteran examinations with respect to the nature and severity of his prostate cancer and erectile dysfunction.  In April 2015, VA afforded the Veteran an examination with respect to the severity of his right great toe disorder.  The Board finds these examinations to be adequate to address the current severity of such disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and their knowledge of medical principles.

In April 2015, the Board remanded these issues to afford the Veteran a Board hearing via videoconference.  The hearing was scheduled for August 2, 2016.  The Veteran failed to appear for the hearing and failed to explain his absence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d).  The action taken is thus in compliance with April 2015 Board remand directives.

With respect to any further duty to assist, in a July 2016 correspondence, the Veteran stated that he can no longer function or travel well and is too tired to deal with any more stress to continue with this appeal.  He requested there the VA adjudicate based on his history, and he requested a 75 percent evaluation.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Analysis of Increased Ratings Claims

A.  Prostate Cancer 

The Veteran seeks an increase in his evaluations for the residuals of prostate cancer.  As discussed in the Introduction, the Veteran's claim for an increased evaluation was received April 13, 2007.  The earliest date as of which it could be ascertainable that an increase in disability occurred, thus, is one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The residuals of prostate cancer have been evaluated as 100 percent disabling from April 6, 2006; as 10 percent disabling from October 1, 2006; as 20 percent disabling from April 13, 2007; and as 40 percent disabling from March 18, 2010. The Veteran's prostate cancer is rated under DC 7528, covering malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528.  Under DC 7528, a rating of 100 percent is warranted for a malignant neoplasm.  Id.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b, DC 7528, Note.  Any change in evaluation based upon that or any subsequent examination is then subject to the provisions governing a reduction in disability rating. Id.  If there is no local reoccurrence or metastasis, the disability should be rated on residuals as voiding or renal dysfunction.  Id.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day merits a 20 percent disability rating.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  The maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A higher rating may not be awarded for prostate cancer residuals unless there is evidence of significant renal dysfunction.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115(a). 

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of: post-void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months, warrants a 10 percent rating. Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115(a). 

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  38 C.F.R. § 4.115(a).

In this case, the Veteran was diagnosed with and had surgery for prostate cancer in March 2006.  The report of a December 2006 VA examination shows frequency of urination in the morning was 15 times due to increased water intake.  Multiple urinations in the evening were controlled at three to four times.  There was no hesitancy, stream changes or dysuria.  Incontinence was resolved.  The Veteran denied residuals or impotency.  There were no recurrent urinary tract infections or acute nephritis.  The Veteran reported chronic kidney pains and a history of bladder stones without passage.  The examiner reported the Veteran did not need a catheter and was not on medications.

The May 2008 VA examination report notes symptoms of urinary urgency, hesitancy or difficulty starting stream, weak or intermittent stream, and dribbling.  Daytime voiding frequency was every two to three hours.  Nighttime voiding occurred 3 times per night.  The Veteran denied symptoms of dysuria, straining, hematuria, urine retention, urethral discharge, renal colic, urinary leakage, recurrent urinary tract infections.  Urinary tract stones were endorsed in the remote history with no special diet prescribed.  The examiner found no renal dysfunction or renal failure.  The examiner reported the effects on the Veteran's occupation would be decreased concentration, poor social interactions, difficulty following instructions, lack of stamina, weakness, fatigue, and pain.

In the April 2015 VA examination report, the examiner noted that the Veteran's PSA level elevated a little several years after surgery, and that during evaluation for treatment, he was diagnosed with thyroid cancer, which he had treated first.  When he was re-evaluated after the thyroid cancer therapy, his PSA had fallen back down, and no further therapy was recommended.  The examiner further noted that the Veteran's private urologist documented PSA as stable since October 2013.  The VA examiner reported the disease status was in remission.  

On examination, evaluation of a voiding dysfunction was positive for urine leakage which required absorbent materials to be changed two to four times per day.  Increased urinary frequency was noted with daytime voiding interval less than one hour and nighttime voiding of 5 or more times.  Obstructed voiding symptoms of hesitancy, slow stream, weak stream, and decreased force of stream were present, but not markedly so.  The examiner found renal dysfunction was not present.  The examiner noted that the Veteran would have difficulty doing activities which required lifting and straining due to stress incontinence.

April 17, 2006 private treatment records show frequent episodes of urinary tract infections since prostate removal.  Increased urinary frequency and dysuria "on and off" were also noted.  A November 2006 private treatment record reports the Veteran had no incontinence.

September 2013 private treatment records show a negative result for symptoms associated with the genitourinary system.  An October 2014 VA treatment note reports the Veteran having stress urinary incontinence that requires no pads.

February 2015 private treatment records note the genitourinary system was normal.  The records noted no hematuria, dysuria, increased frequency, urgency, hesitancy or incontinence.

In the March 2010 VA Form 9, the Veteran stated that he awakens 4 to 5 times nightly for voiding.  He also stated that he had continual leakage, but did not indicate whether absorbent material or an appliance were used.

VA assigned a 100 percent evaluation from April 6, 2006, the date of receipt of the Veteran's claim.  A rating of 100 percent was applied for six months following the March 2006 surgery.  The findings of the October 2006 VA examination were used by the AOJ to reduce the evaluation to 10 percent as of October 1, 2006.  The notice requirements of 38 C.F.R. § 3.105(e) do not apply in this case because the evaluation of 100 percent and the decreased evaluation of 10 percent were both made in the February 2007 rating decision.  Thus, there was no reduction of an established evaluation.

As for the propriety of the 10 percent evaluation beginning October 1, 2006, the Board finds an evaluation of 40 percent beginning October 1, 2006, is warranted.  The December 2006 VA examination report shows frequency of urination in the morning was 15 times due to increased water intake.  "In the evening," urinations were three to four times.  Although this is vague as to daytime versus nighttime urination, giving the benefit of the doubt to the Veteran, the Board interprets this to mean a daytime voiding interval of less than one hour.  Thus, the criteria for a 40 percent evaluation are shown as of October 1, 2006.

As for the 20 percent evaluation beginning April 13, 2007, the Board finds that there is no evidence to ascertain that a change in severity occurred prior to the May 20, 2008, VA examination.  Thus, the 40 percent evaluation assigned hereunder as of October 1, 2006, remains in effect for the period from April 13, 2007, until May 19, 2008.

Beginning May 20, 2008, the Board finds the VA examination of the same date to be persuasive and highly probative evidence that a 20 percent evaluation is warranted.  Daytime voiding frequency was every two to three hours.  Nighttime voiding occurred 3 times per night.  A higher evaluation is not warranted because the disability picture more nearly approximates a 20 percent evaluation based upon the VA examination report and the Veteran's report of symptoms at that time.  

As to the 40 percent evaluation beginning March 18, 2010, the Board finds a higher evaluation is not warranted.  For this portion of the appeal period, and indeed all other portions, an evaluation higher than 40 percent is not warranted because a higher rating is not available under the evaluation for voiding dysfunction.  Moreover, although the Veteran did endorse urinary leakage on occasion, there is no evidence suggesting that the Veteran experienced urinary leakage severe enough to require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  The Veteran's statements in this regard have either contradicted such a finding or they have been too vague to allow for such a finding.

Further, even assuming voiding dysfunction is not the predominant dysfunction, there is no competent lay or medical evidence that the Veteran has renal dysfunction characterized.  The preponderance of evidence is against such a finding.  The VA May 2008 and April 2015 VA examinations are the most highly probative evidence and affirmatively find no renal dysfunction.  Although a history of urinary tract stones was noted in the May 2008 examination, the time of their presence is unknown.  Therefore, the probative weight of such evidence is negligible.  As such, the preponderance of the evidence is against a higher rating under the rating criteria for renal dysfunction.  See 38 C.F.R. § 4.115a, Renal Dysfunction.

Finally, there is no competent lay or medical evidence showing that the Veteran has active neoplasms of the genitourinary system, with the April 2015 VA examiner specifically noting that the cancer was in remission.  Although the Veteran contended that prostate cancer returned and he was starting radiation for thyroid cancer, see September 2014 Supplemental Claim for Compensation, the more probative evidence shows that the prostate cancer had not returned, but rather, PSA levels began to elevate, but then returned to a stable level after thyroid cancer treatment.  See April 2015 VA examination report.  As such, a 100 percent rating for malignant neoplasms of the genitourinary system under DC 7528 is not warranted.

In sum, an evaluation of 40 percent is warranted beginning October 1, 2006, and an evaluation of 20 percent is warranted beginning May 20, 2008.  An evaluation higher than 40 percent beginning March 18, 2010, is denied.  The Board finds the preponderance of the evidence is against higher evaluations than those assigned herein.  Therefore, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds the first Thun element is not satisfied here. The Veteran's residuals of prostate cancer are manifested by urinary frequency, without marked urinary incontinence. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the ratings of the genitourinary systems for dysfunctions and diagnoses.  See 38 C.F.R. §§ 4.115a, 4.115b.  DC 7528 specifically states that residuals of malignant neoplasms of the genitourinary systems should be rated as voiding dysfunctions or renal dysfunctions as provided in the rating schedule for dysfunctions of the genitourinary system.  See 38 C.F.R. § 4.115b, DC 7528.  The rating schedule for dysfunctions of the genitourinary system, and specifically those provisions relating to voiding dysfunctions, contemplates urinary frequency, urinary leakage requiring the use of an appliance, and urinary leakage requiring the wearing of absorbent materials that must be changed two to four times per day.  38 C.F.R. § 4.115a.

Given the variety of ways in which the rating schedule for dysfunctions of the genitourinary system contemplates voiding dysfunctions, the Board concludes that the schedular rating criteria directly describe the Veteran's disability picture, which characterized voiding dysfunction resulting in increased frequency of urination. In short, there is nothing exceptional or unusual about the residuals of prostate cancer because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

B.  Erectile Dysfunction

The Veteran is seeking a higher evaluation for erectile dysfunction associated with prostate cancer.  He is currently assigned a noncompensable rating under DC 7599-7522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted condition is encountered, as with erectile dysfunction, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Here, erectile dysfunction is analogous in anatomical localization and symptomatology to deformity of the penis with loss of erectile power under DC 7522.

Under DC 7522, a 20 percent rating is warranted for physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.111b.  No other evaluation is provided for under this diagnostic code.  The VA Adjudication Procedure Manual (M21-1) confirms that two requirements must be met before a 20 percent evaluation can be assigned: (1) the deformity must be evident and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1, Part III, Subpart iv, Chapter 4, Section I, Topic 3, Block b.

On this record, a December 2006 VA examination report found no penis deformity.  A May 2008 VA examination report noted vaginal penetration was not possible, and there was absence of ejaculation.  It was silent as to deformity.

The April 2015 VA examination report noted the Veteran was unable to achieve an erection sufficient for penetration and ejaculation without medication.  Furthermore, medication did not enable the Veteran to achieve an erection sufficient for penetration and ejaculation.  Again, the report was silent as to deformity of the penis.

An October 2014 VA treatment note reported a normal phallus and penis.

After a review of the evidence of record, the Board finds that a compensable evaluation is not warranted.  As noted above, a compensable evaluation requires deformity of the penis.  Here, there is no indication of such deformity.  In fact, the most probative evidence shows there is no deformity.  See December 2006 VA examination and October 2014 VA treatment note.  The Veteran does not contend he has a penis deformity on this record.  Accordingly, the criteria for a compensable evaluation have not been met.

With regard to an extraschedular evaluation, the Board finds that the diagnostic criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  Here, the Veteran has reported lack of vaginal penetration.  This symptom is contemplated by DC 7522, and the Veteran receives special monthly compensation due to his loss of use.  Accordingly, the first step of Thun has not been met and the Schedular criteria are, therefore, adequate.

C.  Right Great Toe

The Veteran seeks an initial compensable rating prior to August 30, 2013 and in excess of 10 percent from August 30, 2013, forward for a right great toe injury, to include residuals of a fracture.  The disability has been evaluated under DC 5299-5284.  This combination of diagnostic codes means that the disability has been rated by analogy to DC 5284 for other foot injuries.

Under DC 5284, a 10 percent evaluation is provided for a "moderate" foot injury.  A 20 percent evaluation is provided for a "moderately severe" foot injury.  A 30 percent evaluation is provided for a "severe" foot injury.  The Note to DC 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63. 

Under 38 C.F.R. 4.63, what constitutes loss of use of a foot includes extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 31/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop, equally well served by amputation. 

VA's General Counsel stated that DC 5284 is a more general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, the VA General Counsel concluded that, depending on the nature of the foot injury, DC 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45, and the DeLuca case.  See VAOPGCPREC 9-98.  In the present case, consideration of functional loss and DeLuca is warranted since the Veteran's right toe disability involves his complaints of painful motion.  See e.g., April 2015 VA examination report (noting Veteran's complaints of pain while walking and standing).

The April 2015 VA examination report revealed a history of a fractured right toe in service after dropping a fire extinguisher on it.  The laceration was sutured and the Veteran was put in cast for weeks.  The Veteran denied further surgery.  He reported being unable to flex the right great toe, having intermittent aching in the toe, and having difficulty climbing and walking due to aching.  He reported neuropathy of unknown etiology in his feet, bilateral bunions, and foot drop.  He reported starting to use inserts and a foot drop brace.  The examiner opined that the Veteran's bilateral pes planus and hallux valgus are not related to his service connected right great toe fracture with residual degenerative joint disease (DJD).

The examination report noted that the Veteran denied flare-ups.  The examiner found DJD of the first toe distal interphalangeal joint of the right foot.  There was pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner further found that functional impairment of the foot was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examination report noted the Veteran had increased pain in both feet with prolonged walking, and standing.

A right foot spur was noted on a September 2009 VA treatment note.

After a review of the record, the Board finds that a 10 percent evaluation is warranted uniformly throughout the appeal period.  The Veteran reports pain on motion and with weight-bearing.  Thus, at a minimum, a 10 percent evaluation is warranted.  See 38 C.F.R. § 4.59 (painful joints entitled to at least the minimum compensable rating for the joint).  During the period prior to August 30, 2013, the Veteran did not elaborate on the symptoms associated with his great toe.  Absent other evidence to the contrary, the Board construes the April 2015 VA examination to be representative of the entire period on appeal as there is a lack of evidence suggesting any increased severity during the appeal period.  Accordingly, prior to August 30, 2013, a 10 percent evaluation is warranted.

An evaluation higher than 10 percent is not warranted because the Board finds the disability more nearly approximates a moderate foot injury.  In this regard, the injury is limited to the great toe.  The Veteran's symptoms are pain and the inability to flex the great toe.  The Board does not consider the scope or severity of this injury to be moderately severe or severe.  The Veteran maintains the ability to walk, stand, and climb, although with some difficulty. 

The Board has considered other diagnostic codes pertaining to the foot.  Nonetheless, the evidence does not suggest that these codes apply.  Moreover, the April 2015 VA examiner expressly ruled out a relationship between the right great toe fracture and the Veteran's bilateral pes planus and hallux valgus.  The fact that the other foot disorders are bilateral also weighs against a finding that there is a relationship between the other foot disorders and the right great toe fracture.

With regard to an extraschedular evaluation, the Board finds that the diagnostic criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  Here, the Veteran has reported the inability to flex the right great toe, and pain with motion and on weight-bearing.  These symptoms are contemplated by DC 5284 in that they contribute to an assessment of the severity of the injury.  Higher evaluations are available under this diagnostic code for greater severity.  Accordingly, the first step of Thun has not been met and the Schedular criteria are, therefore, adequate.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for residuals of prostate cancer, for erectile dysfunction, and for residuals of a right great toe fracture.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's residuals of prostate cancer combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Beginning October 1, 2006, a 40 percent evaluation for residuals of prostate cancer is granted.

Beginning May 20, 2008, an evaluation in excess of 20 percent for residuals of prostate cancer is denied.

Beginning March 18, 2010, an evaluation in excess of 40 percent for residuals of prostate cancer is denied.

A compensable evaluation for erectile dysfunction is denied.

A 10 percent evaluation for a right great toe disorder is granted prior to August 30, 2013.  

An evaluation in excess of 10 percent for a right great toe disorder is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9.  As reflected above, the Veteran has raised numerous service connection claims often mentioning his symptoms without specific underlying causes.  In November 2013, he reported his belief that his disorders may be due to exposures at U.S. Marine Corps Base Camp Lejeune (Camp Lejeune).  He asserts he was exposed to contaminated drinking water at Camp Lejeune.

The Board observes that VA has developed special adjudicatory procedures for Veterans stationed at Camp Lejeune.  See M21-1. III.iii.2.E.7.a; M21-1 Part IV.ii.1.I.  Notably, VA recently amended its adjudication regulations regarding presumptive service connection, adding certain diseases associated with contaminants present in the base water supply at Camp Lejeune from August 1, 1953, to December 31, 1987.  These diseases included adult leukemia; aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease.  These presumptions, however, do not preclude establishing service connection for any other disease/disorder based upon direct service connection principles.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In light of the above, the Board remands these issues as they may be potentially construed as being caused by his exposures at Camp Lejeune.  In particular, the Veteran's bilateral shoulder complaints are potentially related to arthritis claims.  His posttraumatic stress disorder (PTSD) claim could be construed as neurobehavioral effects of water contamination.  Thus, the issues of service connection are remanded to the AOJ for development and adjudication in accordance with the special M21-1 handling procedures for Camp Lejeune claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should develop and adjudicate the Veteran's claims in accordance with the special M-21-1 handling procedures for Camp Lejeune claims.  In the event the development includes the request for a physical examination and the Veteran refuses such examination, the AOJ should, nonetheless, obtain a medical opinion as to the issues covered by the requested medical examination.

2.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


